                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:18-cr-058(7)
                                          JUDGE ALGENON L. MARBLEY
NKOSIYOXOXO MSUTHU

                         REPORT AND RECOMMENDATION

      Defendant Nkosiyoxoxo Msuthu previously pleaded not guilty to an
Indictment charging him with conspiracy to commit money laundering in
violation of 18 U.S.C. § 1956(h) (Count 1), five counts of concealment
of money laundering in violation of 18 U.S.C. § 1956(a)(1) (Counts 27,
37, 39-41), and four counts of money laundering in violation of 18
U.S.C. § 1957 (Counts 55, 58, 61, 62). The Indictment also includes a
forfeiture count. Indictment, ECF No. 23. The United States of America
and defendant thereafter entered into a plea agreement, executed
pursuant to the provisions of Rule 11(c)(1)(B) of the Federal Rules of
Criminal Procedure, whereby defendant agreed to enter a plea of guilty
to the conspiracy charge in Count 1 of the Indictment.1       On February
20, 2019, defendant, accompanied by his counsel and with the
assistance of a Twi translator,2 appeared for a change of plea
proceeding.   Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to
enter a guilty plea before a Magistrate Judge.       See United States v.
Cukaj, 2001 WL 1587410 at *1 (6th Cir. 2001)(Magistrate Judge may



      1 Under the Plea Agreement, ECF No. 95, defendant agreed to forfeit
$84,800.00, which represents the amount that he personally obtained in
connection with Count 1, and to a restitution obligation – jointly and
severally with his co-defendants – in the amount of $3,385,081.05. The Plea
Agreement also includes an appellate waiver provision which preserves only
certain claims for appeal. In the Plea Agreement, defendant, a citizen of
South Africa, also acknowledged the immigration consequences of his guilty
plea.
      2 Defendant agreed that he did not require a word-for-word translation
from English to Twi but suggested that the translator be available to him
only if needed. In fact, defendant consulted with the translator at a number
of points during the change of plea proceeding.
                                      1
accept a guilty plea with the express consent of the defendant and
where no objection to the report and recommendation is filed).
        During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of drugs or alcohol.
        Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges against him in the
Indictment and the consequences of his plea of guilty to Count 1 of
the Indictment.     Defendant was also addressed personally and in open
court and advised of each of the rights referred to in Rule 11 of the
Federal Rules of Criminal Procedure.
        Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.     Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on January 10, 2019, represents the
only promises made by anyone regarding the charges against him in the
Indictment.     Defendant was advised that the District Judge may accept
or reject the plea agreement and that, even if the Court refuses to
accept any provision of the plea agreement not binding on the Court,
defendant may nevertheless not withdraw his guilty plea.
        Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.       He
confirmed that he is pleading guilty to Count 1 of the Indictment
because he is in fact guilty of the conspiracy offense charged in that
count.    The Court concludes that there is a factual basis for the
plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Indictment is knowingly and voluntarily made with understanding of
the nature and meaning of the charge and of the consequences of the
plea.
        It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Indictment be accepted.    Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
        In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
        If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
        The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




February 20, 2019                             s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge
                                     3
